DETAILED ACTION
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s application claims benefit of U.S. Provisional Application No. 62/352,890, filed on June 21, 2016, which is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on  09/29/2017, 01/05/2018, and 01/06/2020 are being considered by the examiner. 

Drawings
 
The drawings were received on 06/21/2017.  These drawings are acceptable.
	
	
Response to Arguments
Applicant’s amends and remarks filed 01/10/2022 have been fully considered by the examiner. 
Regarding the arguments directed to the rejection of claims 1, 4, 6, 7-10, and 12-18 under 35 USC 103, the applicant’s remarks have been consider and the rejection of claims have been updated to address the amended claim language. With respect to the argument under 103. Applicant presents arguments regarding claim language that have not been previously examined. Therefore, applicants arguments are rendered moot. The examiner refers to the rejection under 35 U.S.C. 103 for more details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4, 6, 7-10, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US Pub. No. 2013/0097178, hereinafter ‘Song’) in view of Iyer et al. (Pub. No.: US 2007/0220034, hereinafter ‘Iyer’).

Regarding independent claim 1 limitations, Song teaches a system for training of an Al model, the system comprising:
 a first user device coupled to a network and configured to: receive, from a user, via a user interface,  … (in 0018-0019: FIG. 1 shows a first example system 100 configured for automated operation in a question and answer (QA) forum, particularly showing input to, and output from, the example system… The QA threads 102 may be located and/or displayed on a QA forum [i.e.  a first user device coupled to a network and configured to: receive, from a user, via a user interface; Examiner notes that user connect to web forums via user devices], which may be a webpage, website, document, data structure, database and/or "bulletin board" accessible over the Internet or other network. The question may be posed by a user, visitor and/or member to the QA forum, and the answers may be provided by users, visitors and/or members of the forum…)
receive, from a user, via a user interface, a response to a question transmitted by at least one server coupled to the network; (in 0018-0019: FIG. 1 shows a first example system 100 configured for automated operation in a question and answer (QA) forum, particularly showing input to, and output from, the example system… Each thread contained in the unlabeled QA threads 102 may include a question and one or more answers [i.e. receive, from a user, via a user interface, a response to a question transmitted by at least one server coupled to the network]. A QA "thread" may be a linear or "thread-like" sequence of a ques­tion followed by one or more answers, … the QA thread may include a single question and one or more answers, each answer provided by an answerer.)
and generate an evaluation for the response to the question the evaluation identifying at least one feature corresponding to the response;  (in 0020: The unlabeled QA threads 102 are considered to be "unlabeled" in that no "labels" and/or metadata is attached to, or associated with, threads within the unlabeled QA threads. Such labeling of answers within QA threads-not included in unlabeled QA threads 102-may include, for example, a value or ranking of one or more answers indicating a quality or helpfulness of those answers. For example, labeling may indicate a "best" answer in a QA thread. Additionally, good answers, bad answers, experts and inexpert or poor answerers may also be indicated by labeling [i.e. generate an evaluation for the response to the question the evaluation identifying at least one feature corresponding to the response; Examiner notes features as identified using answer labels of good, bad …etc. answers] of a QA thread. Such labeling may be independent between different QA threads, or the labeling of different threads may be related. For example, experts may be determined by examination of a single thread or a plurality of threads.)
and a database coupled to the network (in 0019: … The QA threads 102 may be located and/or displayed on a QA forum, which may be a webpage, website, document, data structure, database [i.e. and a database coupled to the network] and/or "bulletin board" accessible over the Internet or other network…)
 and storing: a plurality of Artificial Intelligence (AI) models, at least one of the plurality of Al models associated with the received response to the question; and ….(Song teaches a plurality of AI models assonated with the QA forum for receiving answers, in 0013-0014: … The techniques described herein relate to labeling answers to questions to indicate quality, ranking answerers, selecting experts, and training models [i.e. plurality of Al models associated with the received response to the question] for use in labeling…. An example illustrating some of the techniques dis­cussed herein-not to be considered a full or comprehensive discussion-may assist the reader. In one example, tech­niques for QA forum management operate with little or no supervision, and may produce an answer quality evaluation model [i.e. and storing: a plurality of Artificial Intelligence (AI) models, at least one of the plurality of Al models associated with the received response to the question], an indication of high quality answers in thread(s), and/or an answerer ranking list... Experts may be selected based on the ranked answerers. In some cases, poor or inexpert answerers may also be selected. A label update may be based on input including previous labels, experts, and in some cases, inexpert answerers. A model [i.e. and storing: … one of the plurality of Al models associated with the received response to the question] may be trained using the updated labels. A new iteration of labels may be derived by application of the model to unlabeled QA threads. The iterative process may be ended upon conver­gence of labels associated with successive iterations or upon a maximum number of iterations.)
the at least one server comprising a computing device coupled to the network and being configured to: receive an evaluated response communication comprising the response and the evaluation from the first user device; (And in 0014-0015: … Answerers may be ranked [i.e. an evaluated response communication comprising the response and the evaluation from the first user device] using the labeling. Experts may be selected based on the ranked answerers. In some cases, poor or inexpert answerers may also be selected [i.e. an evaluated response communication comprising the response and the evaluation from the first user device; Examiner notes a labeled answer is considered claimed evaluated response]. A label update may be based on input including previous labels, experts, and in some cases, inexpert answerers. A model may be trained using the updated labels …)
 identify the Al model of the plurality of Al models corresponding to the response based on information in the evaluated response communication; (As depicted in Fig. 2, and in 0013-0014: … The techniques described herein relate to labeling answers to questions to indicate quality, ranking answerers, selecting experts, and training models [i.e. identify the Al model of the plurality of Al models corresponding to the response based on information in the evaluated response communication] for use in labeling…. An example illustrating some of the techniques dis­cussed herein-not to be considered a full or comprehensive discussion-may assist the reader. In one example, tech­niques for QA forum management operate with little or no supervision, and may produce an answer quality evaluation model [i.e. identify the Al model of the plurality of Al models corresponding to the response based on information in the evaluated response communication], an indication of high quality answers in thread(s), and/or an answerer ranking list... Experts may be selected based on the ranked answerers. In some cases, poor or inexpert answerers may also be selected. A label update may be based on input including previous labels, experts, and in some cases, inexpert answerers. A model [i.e. and storing: … one of the plurality of Al models associated with the received response to the question] may be trained using the updated labels. A new iteration of labels may be derived by application of the model to unlabeled QA threads. The iterative process may be ended upon conver­gence of labels associated with successive iterations or upon a maximum number of iterations.)
train the Al model with the received evaluated response communication, wherein the training comprises: upon receipt of the evaluated response communication; (As depicted in Fig. 2:216, in  0027-0030: …In the example of FIG. 2, the labeling data 204 may be used to label the unlabeled QA threads 102. Subsequent iterations of blocks 206-220 in the system 200 may result in refinement of the labeling data 204. Convergence, and therefore an end to iteration, may be indi­cated when sequential iterations of the labeling data 204 differ by less than a threshold value… A label generator 218 may be used to obtain labels associated with a current iteration of the system 200. In one example, the label generator 218 applies the model 216 [i.e. train the Al model with the received evaluated response communication, wherein the training comprises: upon receipt of the evaluated response communication] to the unlabeled QA threads 102… A label update function 214 is configured to update labeling data 204 [i.e. upon receipt of the evaluated response communication]. The label update function 214 may use labeling data 204, the identified experts 210 and/or poor answerers 212 as input…)
 applying the response to the Al model to identify at least one feature of the response and correlating the at least one feature identified by the Al model to the at least one feature in the received evaluation of the response, evaluating the Al model against a performance threshold to determine whether the Al model has converged; (As depicted in Fig. 2, in 0032: A label generator 218 may be used to obtain labels associated with a current iteration of the system 200. In one example, the label generator 218 applies the model 216 to the unlabeled QA threads 102... For example, the labels may indi­cate a value of each answer, such as "best answer," "average answer" or "poor answer," which may influence users/readers of the QA thread to pay more or less attention to particular answers within the QA thread. The labels may be explicitly provided to the user, and/or the answers may be displayed to the user in a manner that reflects each answer's value [i.e. applying the response to the Al model to identify at least one feature of the response and correlating the at least one feature identified by the Al model to the at least one feature in the received evaluation of the response; Examiner notes the labels are correlated with the answer’s value feature identified by the model]. In an example of the former, a label may indicate a "best" answer. In an example of the latter, the labels may be used to rank the answers from best to worst when displaying the answers to the user. An iteration stop function 220 may be configured to stop the iterative process of refining labels and picking expert and inexpert answerers… In this example, the labels created by the label generator 218 may be compared to a previous labeling data 204 created by the label generator (or the initial labeling function 202) at a previous iteration. If the comparison indicates change between succes­sive labelings of the threads that is below a threshold value [i.e. evaluating the Al model against a performance threshold to determine whether the Al model has converged] then the labels and the process are considered to have converged…; Examiner notes the identified expert providing answer is an identified feature as well, in 0030: A label update function 214 is configured to update labeling data 204. The label update function 214 may use labeling data 204, the identified experts 210 [i.e. applying the response to the Al model to identify at least one feature of the response and correlating the at least one feature identified by the Al model to the at least one feature in the received evaluation of the response] and/or poor answerers 212 as input…; And alternatively in 0033: … In a further example, some combination of convergence and a maximum iteration value is utilized, such as exiting upon convergence or a maximum iteration number [i.e. evaluating the Al model against a performance threshold to determine whether the Al model has converged], whichever comes first…)
and responsive to a determination that the Al model exceeds the performance threshold; (As depicted in Fig. 2:220:

    PNG
    media_image1.png
    797
    375
    media_image1.png
    Greyscale

And alternatively in 0033: … In a further example, some combination of convergence and a maximum iteration value is utilized, such as exiting upon convergence or a maximum iteration number [i.e. and responsive to a determination that the Al model exceeds the performance threshold], whichever comes first…))
updating the training model status … associated with the Al model that the Al model is trained (As depicted in Fig. 2 and in 0033: An iteration stop function 220  [i.e. updating the training model status … associated with the Al model that the Al model is trained; Examiner notes the iterative training process continues to update the trained model based on the iteration stop function] may be configured to stop the iterative process of refining labels and picking expert and inexpert answerers. In one example, the iteration stop function 220 may indicate an end to iteration based on con­vergence of sequential label sets, and exit at 222…)
…. , wherein the Al model is trained without first identifying a threshold number of training data sets to train the model. (As depicted in Fig. 2 and in  0033: An iteration stop function 220 may be configured to stop the iterative process of refining labels and picking expert and inexpert answerers. In one example, the iteration stop function 220 may indicate an end to iteration based on con­vergence of sequential label sets [i.e. wherein the Al model is trained without first identifying a threshold number of training data sets to train the model], and exit at 222…; Examiner notes that an iterative training process does not require a predefined training set since the training is associated with a stop function based on a convergence condition.)
While Song teaches the data mining and information retrieval techniques for iteratively training an artificial intelligence (AI) model based on modification in the training data set. Song does not expressly teach that use of status identifiers for tracking model training status as claimed in the limitations a performance threshold associated with each of the plurality of Al models; and a model status identifier;  …updating the training model status identifier associated with the Al model that the Al model is trained…
Iyer does expressly teaches use of status identifiers for tracking model training status as claimed in the limitations a performance threshold associated with each of the plurality of Al models; and a model status identifier; …updating the training model status identifier associated with the Al model that the Al model is trained… (in 0043: “FIG. 9 illustrates a flow diagram of a methodology of utilizing model versioning in accordance with an inno­vative aspect. At 900, a first data mining model is received and trained on a dataset. At 902, the first trained model is tagged with version data. The version data [i.e. a performance threshold associated with each of the plurality of Al models; and a model status identifier] can be a number and/or timestamp information, for example. At 904, the first rained model is updated to become a second version model having second version data associated therewith [i.e. …updating the training model status identifier associated with the Al model that the Al model is trained…]. At 906, the first and second models are compared to obtain results. At 908, the results are analyzed against predetermined change criteria. At 910, if the change meets the criteria, flow is to 912 to employ the second model. Alternatively, if the results do not meet the criteria, the first model is retained…”)
The Iyer and Song references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information retrieval and data processing methods for training artificial intelligent models.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method for labeling model based on their training status per a given training period in an iterative training process as disclosed by Iyer with the method of developing information retrieval and data processing methods for training artificial intelligent models iteratively as disclosed by Song.
One of ordinary skill in the arts would have been motivated to combine the teaches of Iyer and Song to develop creating and updating model using an iterative training process to ensure viability over the changing patterns in data  (Iyer, 0004). Doing so allows models to avoid becoming quickly outdated if not periodically updated to reflect changes in the behavior of the entities being modeled, (Iyer, 0004).

Regarding claim 4, the rejection of claim 1 is incorporated and Song in combination with Iyer further teaches the system of claim 1, wherein training the AI model in real-time comprises identifying features within the received response and a correlation between those identified features and the evaluation of the received response. (As depicted in Fig. 2, and in 0013-0014: … The techniques described herein relate to labeling answers to questions to indicate quality, ranking answerers, selecting experts, and training models [i.e. identify the Al model of the plurality of Al models corresponding to the response based on information in the evaluated response communication] for use in labeling…. An example illustrating some of the techniques dis­cussed herein-not to be considered a full or comprehensive discussion-may assist the reader. In one example, tech­niques for QA forum management operate with little or no supervision, and may produce an answer quality evaluation model, an indication of high quality answers in thread(s), and/or an answerer ranking list... Experts [i.e. wherein training the AI model in real-time comprises identifying features within the received response] may be selected based on the ranked answerers. In some cases, poor or inexpert answerers [i.e. wherein training the AI model in real-time comprises identifying features within the received response and a correlation between those identified features and the evaluation of the received response.] may also be selected. A label update may be based on input including previous labels, experts, and in some cases, inexpert answerers. A model [i.e. wherein training the AI model in real-time comprises identifying features within the received response and a correlation between those identified features and the evaluation of the received response.] may be trained using the updated labels. A new iteration of labels may be derived by application of the model to unlabeled QA threads. The iterative process may be ended upon conver­gence of labels associated with successive iterations or upon a maximum number of iterations.)

Additionally Iyer teaches wherein training the AI model in real-time comprises identifying features within .. received response and a correlation between those identified features and … evaluation of the received response. (Iyer teaches the training the AI in real-time, in [0035]: “At 200, a data mining model is developed and trained on a dataset. At 202, an event is detected which triggers an automatic (and real-time) update process for updating the existing model [i.e. wherein training the AI model in real-time comprises identifying features]..” where the training process includes identifying futures of the detected event as changes in a time window period, in [0036]-[0037]: “…The event detection component 302 can detect predetermined events such as scheduled times for updating, real-time updating when the model is being used, periodic, incremental update events, and version check events, for example. [0037] FIG. 4 illustrates a methodology of updating the data model based on a sliding window of time series data in accordance with another aspect of the innovation. At 400, a model is received that has been initially trained on a dataset. At 402, an automatic update process is employed based on a sliding window series of data…”; where the received response data observed during the sliding widow, using the learning and reasoning (LR) component to identify features in the received response data observed during the sliding window, in [0053]-[0055]: “In one example, the LR component 1002 can monitor mining results associated with a sliding window with respect to the quality of the mining model being generated therefrom and/or the amount of change computed between models. For example, consider a trained mining model that is applied against data extracted in a 5-month wide sliding window [i.e. wherein training the AI model in real-time comprises identifying features within … received response...; Examiner notes the received responses to in an operation window], which is being moved every two weeks…, the LR component learn and reason to make adjustments to sliding window parameters accordingly… [0055] In another example, the LR component 1002 can perform basic analysis on the data or be made aware of the type of data being modeled, which type information can change the behavior in operation of the system 1000 [i.e. wherein training the AI model in real-time comprises identifying features within the received response and a correlation between those identified features and the evaluation of the received response.]. For example, if the data is medical information being analyzed for medical information, the degree of accuracy required can be much higher than if based on customer shopping behavior or patterns [i.e. and a correlation between those identified features and the evaluation of the received response]. The LR component 1002 can detect his and make adjustments through the automatic adjustment com­ponent 1004 accordingly.”  and using the LR component and a feature selection module, in [0049]-[0052]: “The learning and reasoning (LR) component 1002 can learn system behaviors and reason about what changes to be made. The subject invention (e.g., in connection with selection) can employ various LR-based schemes for carry­ing out various aspects thereof. For example, a process for determining when to perform a training model update can be facilitated via an automatic classifier system and process… A classifier is a function that maps an input attribute vector, x=(xl, x2, x3, x4, xn) [i.e. wherein training the AI model in real-time comprises identifying features within … received response…], to a class label class(x). The classifier can also output a confidence that the input belongs to a class, that is, f(x)=confidence(class(x)) [a correlation between those identified features and the evaluation of the received response]. Such classification can employ a probabilistic and/or other statistical analysis ( e.g., one factoring into the analysis utilities and costs to maximize the expected value to one or more people) to prognose or infer an action that a user desires to be automatically performed… A support vector machine (SVM) is an example of a classifier that can be employed [i.e. wherein training the AI model in real-time comprises identifying features within .. received response and a correlation between those identified features and … evaluation of the received response]. The SVM operates by finding a hypersurface in the space of possible inputs that splits the triggering input events [a correlation between those identified features and the evaluation of the received response] from the non-triggering events in an optimal… As will be readily appreciated from the subject specification, the subject invention can employ classifiers that are explicitly trained (e.g., via a generic training data) as well as implicitly trained (e.g., via observing user behav­ior, receiving extrinsic information). For example, SVM's are configured via a learning or training phase within a classifier constructor and feature selection module…” in [0059]-[0060]: “As indicated by example, the potential benefits obtained by the LR component 1002 are numerous, and the examples presented herein are not to be construed as limit­ing in any way. For example, other implementations can employ the LR component 1002 to facilitate processing of aging data, for example, such that aged data is treated differently that more recent data... Accordingly, at 1108, the system further checks if the data is still useful. If so, at 1110, the system can associate weighting information to the data such that the data can still be used, but given less importance that other data during a learning process [and a weight correlation between those identified features and the evaluation of the received response]. At 1112, the system then processes the aged weighted data and other data…” )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Iyer and Song for the same reasons disclosed above.

Regarding claim 6, the rejection of claim 1 is incorporated and Song in combination with Iyer further teaches the system of claim 1, wherein the at least one server is further configured to (in 0019: … The QA threads 102 may be located and/or displayed on a QA forum, which may be a webpage, website, document, data structure, database and/or "bulletin board" accessible over the Internet or other network [i.e. the at least one server is further configured to  …]….) 
add the received evaluated response communication to training data. (As depicted in Fig. 2 and in 0031: A labeling model 216 may be trained using input based at least in part on the updated labels obtained from the label [i.e. …add the received evaluated response communication to training data ] update function 214…)

Regarding claim 7, the rejection of claim 6 is incorporated and while  Song teaches the iterative training process for process allocated data items to adjust an AI model for training the AI model to the allocated set. Song does not expressly teach the allocation of training items including test set as recited in claim 7 limitation. Iyer does expressly teach the allocation of training items including test set as recited in claim 7 limitation: wherein determining completion of the training of the AI model comprises allocating some of the training data to a test set and applying the AI model to the test set. (Iyer teaches selecting the trained data as test data for testing and applying the AI model for retraining or to a second version, in [0043]: “…At 900, a first data mining model is received and trained on a dataset. At 902, the first trained model is tagged with version data. The version data can be a number and/or timestamp information, for example. At 904, the first rained model is updated to become a second version model having second version data associated therewith. At 906, the first and second models are compared to obtain results. At 908, the results are analyzed against predetermined change criteria. At 910, if the change meets the criteria, flow is to 912 to employ the second model. Alternatively, if the results do not meet the criteria, the first model is retained [i.e. wherein determining completion of the training of the AI model comprises … or apply a second version of the AI model]…”; Where the trigger events apply the test data , in 0051: A support vector machine (SVM) is an example of a classifier that can be employed. The SVM operates by finding a hypersurface in the space of possible inputs that splits the triggering input events from the non-triggering events in an optimal way. Intuitively, this makes the classi­fication correct for testing data that is near, but not identical to training data [i.e. training of the AI model comprises allocating some of the training data to a test set and applying the AI model to the test set for applying a retraining the first AI model …]. Other directed and undirected model clas­sification approaches include, e.g., naive Bayes, Bayesian networks, decision trees, neural networks, fuzzy logic mod­els, and probabilistic classification models providing differ­ent patterns of independence can be employed…)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Iyer an Song for the same reasons disclosed above.

Regarding claim 8, the rejection of claim 7 is incorporated and while  Song teach the iterative training process for process allocated data items to adjust an AI model for training the AI model to the allocated set. Song does not expressly teach the allocation of training items including test set as recited in claim 8 limitation. Iyer does expressly teach the allocation of training items including test set as recited in claim 8 limitation:  wherein determining completion of the training of the AI model further comprises: comparing a result of the applying of the AI model to the test set to a performance parameter; and identifying the AI model as trained when the performance parameter is met. (Iyer teaches the performance parameter as the criteria results for quantify the change for testing the AI model to be deployed, in [0043]: ““…At 900, a first data mining model is received and trained on a dataset. At 902, the first trained model is tagged with version data. The version data can be a number and/or timestamp information, for example. At 904, the first rained model is updated to become a second version model having second version data associated therewith. At 906, the first and second models are compared to obtain results. At 908, the results are analyzed against predetermined change criteria [comparing a result of the applying of the AI model to the test set to a performance parameter]. At 910, if the change meets the criteria, flow is to 912 to employ the second model. Alternatively, if the results do not meet the criteria, the first model is retained [wherein determining completion of the training of the AI model further comprises: comparing a result of the applying of the AI model to the test set to a performance parameter; and identifying the AI model as trained when the performance parameter is met]…” Where the trigger events apply the test data , in 0051-0052: A support vector machine (SVM) is an example of a classifier that can be employed. The SVM operates by finding a hypersurface in the space of possible inputs that splits the triggering input events from the non-triggering events in an optimal way. Intuitively, this makes the classi­fication correct for testing data that is near, but not identical to training data [i.e. wherein determining completion of the training of the AI model further comprises: comparing a result of the applying of the AI model to the test set…. Other directed and undirected model clas­sification approaches include, e.g., naive Bayes, Bayesian networks, decision trees, neural networks, fuzzy logic mod­els, and probabilistic classification models providing differ­ent patterns of independence can be employed… For example, SVM's are configured via a learning or training phase within a classifier constructor and feature selection module. Thus, the classifier(s) can be employed to automatically learn and perform a number of functions according to predetermined criteria [i.e. wherein determining completion of the training of the AI model further comprises: comparing a result of the applying of the AI model to the test set to a performance parameter …].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Iyer and Song for the same reasons disclosed above.

Regarding claim 9, the rejection of claim 8 is incorporated and Song in combination with Iyer further teaches the system of claim 8, wherein the at least one server is further configured to …  (in 0019: … The QA threads 102 may be located and/or displayed on a QA forum, which may be a webpage, website, document, data structure, database and/or "bulletin board" accessible over the Internet or other network [i.e. wherein the at least one server is further configured to receive  …]….)
… receive a response communication and generate an evaluation with the AI model when the AI model is trained. (As a Fig. 2 and in 0013-0014: … The techniques described herein relate to labeling answers [i.e. receive a response communication] to questions to indicate quality, ranking answerers, selecting experts, and training models [i.e. receive a response communication and generate an evaluation with the AI model when the AI model is trained] for use in labeling…. An example illustrating some of the techniques dis­cussed herein-not to be considered a full or comprehensive discussion-may assist the reader. In one example, tech­niques for QA forum management operate with little or no supervision, and may produce an answer quality evaluation model, an indication of high quality answers in thread(s), and/or an answerer ranking list... Experts may be selected based on the ranked answerers. In some cases, poor or inexpert answerers may also be selected. A label update may be based on input including previous labels, experts, and in some cases, inexpert answerers. A model  may be trained using the updated labels [i.e. receive a response communication and generate an evaluation with the AI model when the AI model is trained]. A new iteration of labels may be derived by application of the model to unlabeled QA threads. The iterative process may be ended upon conver­gence of labels associated with successive iterations or upon a maximum number of iterations.)
	
	
	Regarding claim 10 Song teaches a method for training an Al model, the method comprising: storing, by at least one server comprising a computing device coupled to a network executing instructions within a memory, within a database coupled to the network (in 0018-0019: FIG. 1 shows a first example system 100 configured for automated operation in a question and answer (QA) forum, particularly showing input to, and output from, the example system… The QA threads 102 may be located and/or displayed on a QA forum [i.e.  computing device coupled to a network executing instructions within a memory; Examiner notes that user connect to web forums via user devices], which may be a webpage, website, document, data structure, database [i.e. a database coupled to the network] and/or "bulletin board" accessible over the Internet or other network [i.e. at least one server … coupled to a network executing instructions within a memory…]. The question may be posed by a user, visitor and/or member to the QA forum, and the answers may be provided by users, visitors and/or members of the forum…)
The claim limitations are similar to claim 1 limitations and are thus rejected under the same rationale.

Regarding claim 12, the rejection of claim 11 is incorporated and while Song teaches the system for iteratively training an artificial intelligence model. Song does not expressly teach the use of a status indicator as claimed in claim 12 limitation. Iyer does expressly teach claim 12 limitation, wherein the training status comprises one of: trained; or untrained. (Iyer teaches the training status captured as the associated data version stored with the AI data model, as trained, in [0043]: “FIG. 9 illustrates a flow diagram of a methodology of utilizing model versioning in accordance with an inno­vative aspect. At 900, a first data mining model is received and trained on a dataset. At 902, the first trained model is tagged with version data [wherein the training status comprises one of: trained]. The version data can be a number and/or timestamp information, for example... This process can continue. That is, the next update model version can be compared against the model retained for processing. In another implementation, the comparison can be made only against sequential versions of models. In other words, the first version is compared to the second version, the second version against the third version, and so on [wherein the training status comprises one of: trained].” And the status used to create new model structures with a status of untrained for mining new data, in [0061]: “…The DDL part of DMX includes DDL statements which can be used to create, process, delete, copy, browse, and predict against data mining models, for example, create new data mining models [wherein the training status comprises one of: untrained] and mining structures (via CREATE MINING STRUCTURE, CREATE MINING MODEL), delete exist­ing data mining models and mining structures (via DROP MINING STRUCTURE, DROP MINING MODEL), export and import mining structures (via EXPORT, IMPORT), and copy data from one mining model to another (using SELECT INTO). Additionally, DDL statements are used to create and define new mining structures and models, to import and export mining models and mining structures, and to drop existing models from a database.”)
The Iyer and Song references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information retrieval and data processing methods for training artificial intelligent models.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method for labeling model based on their training status per a given training period in an iterative training process as disclosed by Iyer with the method of developing information retrieval and data processing methods for training artificial intelligent models iteratively as disclosed by Song.
One of ordinary skill in the arts would have been motivated to combine the teaches of Iyer and Song to develop creating and updating model using an iterative training process to ensure viability over the changing patterns in data  (Iyer, 0004). Doing so allows models to avoid becoming quickly outdated if not periodically updated to reflect changes in the behavior of the entities being modeled, (Iyer, 0004).

Regarding claim 13, the claim limitations are similar to claim 4 limitations and are thus rejected under the same rationale.

Regarding claim 14, the rejection of claim 13 is incorporated and while Song in combination with Iyer further teaches the method of claim 13, wherein training the Al model in real-time comprises providing the evaluated response communication for training irrespective of the size of a set of training data. (As depicted in Fig. 2 and in 0005: … A QA forum allows users to present questions, which may be answered by other users of the forum. The techniques describe an initial labeling of answers of a QA thread based on answer length. Additional techniques describe aspects of an iterative mechanism wherein a ranking of answerers is created, and experts are selected based on the ranking. Updated labels are created based in part on the selected experts. The updated labels may be used to train a model [i.e. wherein training the Al model in real-time comprises providing the evaluated response communication for training …]….; And in  0033: An iteration stop function 220 may be configured to stop the iterative process of refining labels and picking expert and inexpert answerers. In one example, the iteration stop function 220 may indicate an end to iteration based on con­vergence of sequential label sets [i.e. wherein training the Al model in real-time comprises providing the evaluated response communication for training irrespective of the size of a set of training data], and exit at 222…; Examiner notes that an iterative training process does not require a predefined training set since the training is associated with a stop function based on a convergence condition.)

Regarding claims 15-18, the claim limitations are similar to the limitations recited in claims 6-9 respectively. Therefore, the limitations are rejected under the same rationale.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on (303) 297-4307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN O ALABI/Examiner, Art Unit 2129